Citation Nr: 0526445	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  01-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for superficial thrombophlebitis of the right 
leg, claimed to be the result of Department of Veterans 
Affairs (VA) treatment in August 1998.

2. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a seizure disorder, claimed to be the 
result of VA treatment in August 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty for training from January to May 
1975, periods of inactive duty for training thereafter, and 
active military service from November 1976 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  That decision, among other things, denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right leg disability.  

When the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for superficial 
thrombophlebitis of the right leg was previously before the 
Board in July 2001, the Board remanded it for additional 
development.  

The Board's remand also noted that the veteran had a second 
claim, pertaining to a seizure disorder, which required 
clarification.  During a May 2000 hearing at the RO, he had 
apparently withdrawn a claim for secondary service connection 
for a seizure disorder and stated that he wished to continue 
to pursue a claim for compensation for the seizure disorder 
under the provisions of 38 U.S.C.A. § 1151.  The Board 
referred this issue to the RO and requested that the RO seek 
clarification of this matter from the veteran.  

Thereafter, the RO sent the veteran correspondence in 
September 2001 informing him that he filed the seizure 
disorder claim under the provisions of 38 U.S.C.A. § 1151.  
The RO further notified him that he needed to state his 
theories of entitlement under this provision if he still 
desired to pursue this claim.  The RO also informed the 
veteran that if he was claiming to have developed a seizure 
disorder as a result of surgery for service-connected nasal 
disability, it would be a secondary service connection claim.  
The veteran subsequently submitted correspondence in 
September 2001, wherein he referred to the RO's 
correspondence, but he did not identify under which theory he 
was seeking entitlement.  A July 2003 supplemental statement 
of the case (SSOC) then characterized the issue as a claim 
for compensation under 38 U.S.C.A. § 1151.  

In light of the procedural history of this case, the 
veteran's May 2000 hearing testimony and his failure to 
respond to the RO's September 2001 query, the Board has 
characterized the seizure disorder issue as a claim for 
compensation under 38 U.S.C.A. § 1151.  

The Board is cognizant that it must review all issues, which 
are reasonably raised from a liberal reading of the record.  
See Myers v. Derwinski, 1 Vet. App. 127, 130 (1991); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Solomon v. Brown, 6 
Vet. App. 396, 400 (1994).  However, the Board concludes that 
it would be potentially prejudicial to decide an issue which 
the veteran has not argued.  The Board notes that this 
decision on the Section 1151 claim does not foreclose claims 
based on other theories, such as direct service connection or 
secondary service connection.  The Board intimates no opinion 
as to the merits of such claims.  

The veteran was represented by a private attorney in 2001, 
for a motion to find clear and unmistakable error in a prior 
decision of the Board.  A final decision on that motion was 
reached and the matter concluded.  The most recent power of 
attorney of record appoints the American Legion as the 
veteran's representative.  In a January 2000 statement, the 
veteran appointed that organization to represent him for 
these claims.  That representative has provided 
representation at a RO hearing and most recently in an August 
2005 presentation to the Board.  

In December 2003, the Board remanded the case to insure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The requested notification and development has been 
accomplished and the Board proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  The preponderance of the medical evidence shows that the 
veteran's superficial thrombophlebitis of the right leg and 
alleged seizure disorder were not the result of VA medical 
treatment. 


CONCLUSIONS OF LAW

1.  The appellant is not entitled to benefits under 38 
U.S.C.A. § 1151 for superficial thrombophlebitis of the right 
leg due to VA treatment.  38 U.S.C.A. §§ 1151, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.358 (2004).

2.  The appellant is not entitled to benefits under 38 
U.S.C.A. § 1151 for a seizure disorder due to VA treatment.  
38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claims, in August and September 1998, 
before the enactment of the VCAA.  The regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required with regard to 
the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the January 2000 rating 
decision on appeal, the January 2000 statement of the case 
(SOC), and various supplemental statements of the case 
(SSOCs), including the most recent, dated in May 2005, 
adequately informed him of the information and evidence 
needed to substantiate all aspects of his claims.

A VCAA notice letters dated in September 2001, June 2003 and 
October 2004 informed the veteran of the VCAA's implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The October 2004 VCAA notice 
letter requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In this case, the records pertaining to the 
VA treatment have been obtained and a medical opinion was 
also obtained.  

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  A report of contact in September 2003, shows the 
veteran told a VA representative that he had no additional 
evidence to submit.  It is clear that there is no additional 
relevant evidence that has not been obtained and that the 
appellant desires the Board to proceed with its appellate 
review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.



Criteria

Section 1151 of Title 38, United States Code provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason 
of VA hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  A disability is 
considered a qualifying additional disability if it is not 
the result of the veteran's own willful misconduct and the 
disability was caused by VA hospital care, medical or 
surgical treatment, or examination, and the proximate cause 
of the disability was: 1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

It must be noted that amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or training and 
rehabilitation, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
These amendments apply to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  See also the precedent opinion of the VA General 
Counsel VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the 
veteran filed his claims in August and September 1998, after 
October 1, 1997, the latter version of 38 U.S.C.A. § 1151 
applies to his appeal.  Thus, the veteran must show that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
treatment in question.  

The regulation provides that:

(a) Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as 
a result of training, hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  

(b) Additional disability.  In determining that 
additional disability exists, the following 
considerations will govern:

(1) The veteran's physical condition immediately prior 
to the disease or injury on which the claim for 
compensation is based will be compared with the 
subsequent physical condition resulting from the disease 
or injury, each body part involved being considered 
separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will 
be the condition at time of beginning the physical 
examination as a result of which the disease or injury 
was sustained.  (ii) As applied to medical or surgical 
treatment, the physical condition prior to the disease 
or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  

(2) Compensation will not be payable under 38 U.S.C. 
1151 for the continuance or natural progress of disease 
or injuries for which the training, or hospitalization, 
etc., was authorized.  

(c) Cause.  In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as 
a result of training, hospitalization, medical or 
surgical treatment, or examination, the following 
considerations will govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  

(2) The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination.  

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result 
from, or were intended to result from, the examination 
or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result 
from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at 
the time consent was given whether that treatment would 
in fact be administered.  

(4) When the proximate cause of the injury suffered was 
the veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  

38 C.F.R. § 3.358 (2004).

Effective September 2, 2004, VA amended the regulations 
concerning awards of compensation or dependency and indemnity 
compensation for additional disability or death caused by VA 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program.  Under this amendment, benefits are 
payable for additional disability or death caused by VA 
hospital care, medical or surgical treatment, or examination 
only if VA fault or "an event not reasonably foreseeable" 
proximately caused the disability or death.  Benefits also 
are payable for additional disability or death proximately 
caused by VA's provision of training and rehabilitation 
services or CWT program.  These revisions reflect amendments 
to 38 U.S.C. 1151, the statutory authority for such benefits.  

The regulations have no retroactive effect, and in any event 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).  The new regulations, therefore, have no impact on 
the decisions reached in this appeal.  

Factual Background

The claims folder includes the VA medical records.  These 
show that on August 4, 1998, the veteran had surgery on his 
nose, at a VA medical center.  The operative report shows 
preoperative and postoperative diagnoses of chronic nasal 
obstruction.  The procedure was a revision septoplasty and 
bilateral partial inferior turbinectomy.  The operative 
report shows that the veteran was put under general 
anesthesia.  Following surgery, the veteran was awakened, 
extubated and taken to the recovery room in good condition.  
At that time, there was no record of seizures.  

The veteran's claim for seizures is dated and received on 
August 10, 1998.  

VA clinical notes show that the veteran sought medical 
attention on August 22, 1998.  He reported having right leg 
symptoms for 3 days.  Symptoms included pain, a red streak, 
and tenderness in the right calf and right thigh, with 
tenderness.  On August 26, 1998, the veteran underwent 
surgical stripping of the greater saphenous vein, under 
general anesthesia.  The preoperative and postoperative 
diagnoses were thrombophlebitis of the entire greater 
saphenous vein.  The report shows that he tolerated the 
procedure well.  At that time, there was no record of 
seizures.  

The veteran's claim for the venous disorder was dated and 
received on September 1, 1998.  

In a clinical note, dated in October 1998, a VA physician 
reported that the veteran had a history of a convulsive 
disorder, for which he took anticonvulsants.  On August 26, 
1998, he received general anesthesia for vein stripping of 
his right leg.  On emergence from anesthesia, a very brief 
series of random physical movements of the veteran's 
extremities was noted.  It was interpreted as possibly being 
a very brief major motor seizure.  The physician reported 
that he had not previously recorded the incident and was 
completing the record and that no further neurologic events 
were noted during the veteran's hospitalization.  He was 
discharged with no adjustment in his medication and no change 
to his therapies, having sustained no consequences of what 
may have been a seizure on emergence from anesthesia.  

In a letter dated in January 1999, a private physician, W. P. 
G., M.D., wrote of the veteran's nasal injuries and symptoms.  
Also, the veteran was concerned about a possible seizure 
disorder.  A long-standing history of seizures was noted.  
The doctor diagnosed a possible seizure disorder and 
recommended that the veteran be worked-up for a seizure 
disorder.  

A VA examination was done in January 1999.  As to the seizure 
disorder, the veteran reported having his first seizure in 
1981.  He never had a work-up.  The seizures had reportedly 
been variable, related to dosage in his medications, and 
occurring usually upon falling asleep or waking-up.  An 
anesthesiologist told him he may have had some type of 
seizure when waking-up from anesthesia in August 1998.  The 
doctor felt he needed more documentation to determine the 
nature of the activity.  The veteran could not tell the 
examiner when the last seizure was or their frequency.  As to 
the venous blood clots, the veteran stated that he had blood 
clots since the surgery on August 4, 1998, and underwent vein 
stripping.  He asserted that the seizure while he was 
awakening from surgery caused the blood clot.  The examiner 
concluded that he needed more records to make a meaningful 
assessment.  His opinion at that point was that the blood 
clots were not related to a seizure disorder, but probably 
related to the veteran being overweight, smoking, and 
inactivity, both preoperatively and postoperatively.  

In December 1999, a VA physician reviewed the claims folder 
and provided an opinion.  The physician noted that the 
veteran developed superficial thrombophlebitis, requiring 
vein stripping, postoperatively, following a sinus surgical 
procedure.  There was documentation that such previously 
occurred, at age 17, after a surgical procedure.  There 
appeared to be two predisposing factors, the sinus surgery in 
August 1998 and an underlying predisposition to clotting 
disorder, which antedated his active service.  The doctor 
noted that in reviewing the file, he found no good evidence 
of a documentable seizure disorder.  There was the note from 
an anesthesiologist saying that he observed some major motor 
twitches, but not a frank major motor seizure.  The doctor 
was not aware of any information which would suggest the 
sinus problems would have anything to do with precipitating a 
seizure disorder.  

In May 2000, Dr. W. P. G. wrote that the veteran had nasal 
surgery in 1998 and at some time in the postoperative period, 
the doctor thought 2 to 4 weeks postoperatively, the veteran 
developed thrombophlebitis in one of his legs and had to have 
the clot removed from the saphenous vein.  "It's difficult 
to say if this had any connection with the surgery or not but 
it did occur during the post-operative period."  The doctor 
noted that the nasal surgery was done on August 5, 1998 and 
the veteran's postoperative visit was on August 13, 1998.  At 
that time, he did not complain of any leg pain.  He 
apparently developed leg pain about August 19, 1998.  

In May 2000, the veteran appeared at a hearing at the RO and 
gave sworn testimony before a hearing officer.  He testified 
of having sinus surgery in August 1998.  He subsequently had 
a blood clot and went to a VA medical center.  He returned 
and a vein was stripped from his leg.  He described current 
symptoms and treatment.  

The record was reviewed by another VA physician in April 
2003.  It was noted that the veteran had a septoplasty with 
bilateral partial inferior turbinectomies, on August 4, 1998.  
There were no apparent complications noted in the medical 
record.  On August 22, 1998, the veteran presented to the 
emergency room with pain and tenderness in his right calf.  
He was initially treated medically and released that day.  
When seen for follow-up, on August 25, 1998, it was 
determined that surgery was required and that was done the 
next day.  There were no apparent complications to the 
procedure itself.  However, in October 1998, the 
anesthesiologist entered a note saying that as the veteran 
emerged from anesthesia, he had a brief series of random 
movements of his extremities.  The anesthesiologist indicated 
that it could be consistent with a tonic-clonic seizure 
disorder, since the veteran had reported episodes of seizures 
in the past.  It was noted that follow-up examinations showed 
no significant complications.  

The physician expressed the opinion that the nasal surgery 
did not cause or aggravate vascular disease of the right leg.  
He explained that sinus surgery was not, in and of itself, a 
risk factor for the development of either superficial or deep 
vein thromboses.  Further, the veteran's examinations had 
consistently shown no chronic edema or swelling of his right 
leg and arterial pulse examinations had been consistently 
normal.  The doctor concluded that there was no objective 
evidence that the August 1998 nasal surgery caused or 
aggravated either arterial or venous vascular disease in the 
veteran's right lower extremity.  

The doctor further opined that the activity seen when the 
veteran was coming out of anesthesia may have been myoclonic 
jerking rather than a true seizure occurrence.  There 
appeared to be no postictal state or bowel or bladder 
incontinence at the time of the jerking.  Thus, the doctor 
concluded that there was no current evidence that the August 
1998 nasal surgery caused or aggravated any type of chronic 
seizure disorder.  

The physician further expressed opinions to the effect that 
the veteran being discharge from the hospital with 
superficial thrombophlebitis with a treatment plan and 
follow-up was appropriate treatment, within the standard of 
care, and that sending him home did not result in any 
additional disability.  There was no indication that the vein 
stripping was negligently performed.  There is no evidence 
that the veteran has a clotting disorder or that any special 
precautionary measures would have been indicated even if the 
veteran had a clotting disorder.  

Analysis

The preponderance of the medical evidence shows that the 
veteran's superficial thrombophlebitis of the right leg and 
alleged seizure disorder were not caused or aggravated by VA 
medical or surgical treatment. 

The veteran contends, in essence, that he developed 
thrombophlebitis with a blood clot in the right leg and a 
seizure disorder as the result of nasal surgery performed in 
a VA hospital.  He asserts that the medical evidence clearly 
shows that he had vascular complications in the right lower 
extremity and a seizure immediately after the operation in 
question and that he continues to have venous disease and a 
seizure disorder.

A private physician, Dr. W. P. G., indicated that it was 
difficult to state whether the veteran's lower extremity 
thrombophlebitis with a blood clot was causally linked to his 
nasal surgery but that the vascular disease was shown during 
the postoperative period.  Thus the physician merely noted 
that the veteran's lower extremity blood clot occurred 
coincident with the postoperative period.  To the extent that 
this statement can be construed as supporting a causal 
relationship between the surgery and vascular disease, it is 
overwhelmingly outweighed by the remaining relevant medical 
evidence of record.  Specifically, several VA physicians have 
reviewed the record and have concluded that VA surgery did 
not result in or aggravate thrombophlebitis or a seizure 
disorder.  These medical reports and opinions are competent 
because they were made by trained medical professionals with 
the knowledge and expertise to provide a competent medical 
opinion.  These medical reports form a preponderance of 
evidence which establishes that the veteran does not have 
thrombophlebitis or a seizure disorder as the result of VA 
treatment.  It is also pertinent to note that there is no 
competent evidence that suggests there was negligence, 
carelessness, or fault on the part of VA in rendering the 
veteran's treatment.  

While the veteran may well assume that his treatment by VA 
caused seizures and thrombophlebitis of the right leg, as a 
lay witness he is only competent to tell what he experienced, 
he does not have the medical training or experience to 
competently connect one medical condition to another.  
38 C.F.R. § 3.159(a) (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not applicable 
and the appeal for compensation for thrombophlebitis of the 
right leg and an alleged seizure disorder, under the 
provisions of 38 U.S.C.A. § 1151, claimed to be the result of 
VA treatment in August 1998, is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
superficial thrombophlebitis of the right leg, claimed to be 
the result of VA treatment in August 1998, is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
seizure disorder, claimed to be the result of VA treatment in 
August 1998, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


